Third District Court of Appeal
                               State of Florida

                          Opinion filed August 22, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-718
                          Lower Tribunal No. 17-5068
                             ________________


                              Jesse Tyler Whitt,
                                    Appellant,

                                        vs.

                                Crystal Lopez,
                                    Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Marcia Del Rey, Judge.

     Kimberly H. Schultz, for appellant.

     Kenneth M. Kaplan, for appellee.


Before ROTHENBERG, C.J., and FERNANDEZ, and LOGUE, JJ.

     PER CURIAM.
      Finding no abuse of discretion, we affirm the trial court’s order without

prejudice to appellant’s right to accept the trial court’s invitation to schedule an

evidentiary hearing on the question of the validity of the hair follicle drug test.1




1 As the trial court stated to appellant’s counsel during the February 14, 2018
hearing, “[i]f you want to go ahead and reset it for a later time for an evidentiary
hearing you are welcome to. But in the interim the child is not going to be in
danger. I warned you both specifically. And I am not going to have this child on
drugs—he on drugs with the child around.”

                                           2